Case 1:20-cv-02052-AKH Document 34 Filed 10/08/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

= es ee ee eee ee ee eee =| —_ ee ee  eee e ee x

BRIDGETON 396 BROADWAY FEE LLC,

ORDER GRANTING MOTION
Petitioner. TO DISMISS, DENYING
-against- © MOTION TO ENJOIN

ARBITRATION, AND DENYING

ANTHONY T. RINALDI LLC d/b/a MOTION FOR SANCTIONS
THE RINALDI GROUP. ;

| :20-cv-02052 (AKH)
kespondent.

ee

ALVIN K.. HELLERSTEIN, U.S.D.J.:

After Anthony T. Rinaldi, LLC d/b/a The Rinaldi Group (“Rinaldi’” or
“Respondent”) commenced arbitration proceedings and an arbitrator ruled that certain disputes
were subject to arbitration, Bridgeton 396 Broadway Fee LLC (“Bridgeton” or “Petitioner’’) filed
this petition and moved to enjoin arbitration. Respondent moved to dismiss and for sanctions. |
hold that the parties’ agreement empowered the arbitrator to decide whether issues between the
parties were subject to their arbitration agreement. Accordingly, Petitioner’s motion to enjoin
arbitration is denied; Respondent’s motion to dismiss the complaint is granted; and Respondent’s
motion for sanctions is denied.

BACKGROUND

Bridgeton, the owner of a building in Lower Manhattan, hired Rinaldi to renovate
and convert the building into a hotel. In conjunction with the project, the parties entered into a
Standard Form of AIA Agreement Between Owner and Construction Manager as Constructor

(the “Contract”) on August 12, 2016. Declaration of Chris Georgoulis (“Georgoulis Decl.”) Ex.
Case 1:20-cv-02052-AKH Document 34 Filed 10/08/20 Page 2 of 7

1, ECF No. 8-1.' The agreement provided that disputes first should be mediated and, if
mediation were not successful, to submit their dispute to arbitration. See Agreement, § 9.2:

Section 15.3 of AIA Document A201-2007, referenced in the arbitration provision, §15.3. The

arbitration clause provided:

For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of AIA Document A201-2007,* the method of binding dispute resolution shall be
... [ajrbitration pursuant to Section 15.4 of AIA Document A201 -2007. Dispute
resolution shall be managed through the American Arbitration Association, and

not litigated in a court of competent jurisdiction, namely New York State court, as

further described in the AIA A201-2007 § 15.4 ARBITRATION.
Id. at 17. Section 15.4 of AIA Document A201-2007 provides that arbitration “shall be
administered by the American Arbitration Association” and that “[t]here shall be a single arbiter
(the “Arbiter’), who shall be empowered to hear and decide all disputes subject to arbitration
pursuant to the terms hereof, and shall also be empowered to determine whether a dispute is so
subject.” /d. at 51-52. This last clause, empowering the arbitrator to decide if a dispute was
subject to arbitration, is implicated in the motions before me. The agreement provided that the
Federal Arbitration Act (“FAA”) was to be the governing law. Jd. at 46.

The Agreement’s Disputes provisions, Article 15, provided an Initial Dispute

Resolution Procedure ($15.2). even before mediation. If Rinaldi’s Project Manager and
Bridgeton’s representative were unable to settle the dispute in two meetings (or an extended
discussion if agreed to), an “officer designated” by both parties was to be appointed to settle the

dispute (“if possible”, §15.2.2), with the nght of “Owner” or “Construction Manager” to declare

 

' On a motion to dismiss, “a court may... consider documents attached to the [petition], statements ordocuments
incorporated into the [petition] by reference, matters of which judicial notice may be taken, public records, and
documents that the [petitioner] either possessed or knew about, and relied upon, in bringing the suit.” Jnt7
Engineering & Constr. S.A. v. Baker Hughes, 399 F. Supp. 3d 194, 198-99 (S.D.N.Y. 2019).

* Section 15.3 of AIA Document A201] -2007, referenced in the arbitration provision, provides that “[c]laims,
disputes, or other matters in controversy arising out of or related to the Contract except those waived” in provisions
notrelevant here “shall be subject to mediation asa condition precedent to binding dispute resolution.” Georgoulis
Decl.” Ex. 1, ECF No. 8-1. at S1.
Case 1:20-cv-02052-AKH Document 34 Filed 10/08/20 Page 3 of 7

“impasse” at any time. The next step would be mediation ($15.3) and then binding arbitration
($15.4).

In 2018, approximately two years into the project, the parties amended the Initial
Disputes Resolution Procedure (Agreement, amend. 3) of their agreement to appoint an agreed
Initial Decision Maker to settle “disputed change orders” after the initial two rounds of
negotiations between the Contractor’s Project Manager and the Owner’s Representative. Instead
of extended discussion until one side or the other declared “impasse”, the ruling of the Initial

Decision Maker under the Dispute Resolution Procedure and “under this Amendment 3” was to

be “final.” The relevant text of Amendment 3 follows:

 

Disputed change orders, 1f any, will be referred to the Initial Decision Maker, Ali
Mohamedi. Payments for disputed Change Orders will not be made with a
Reservation of Rights. Parties will provide a best faith effort to negotiate and
settle any and all remaining Change Orders. In the event that parties cannot reach
agreement, the Initial Decision Maker’s ruling shall be final under the Dispute
Resolution Procedure under this Amendment 3.

Georgoulis Decl. Ex. 5. ECF No. 8-5.

In 2019, a dispute arose between Rinaldi and Bridgeton. Rinaldi alleges that
Bridgeton ceased payments, and filed a claim fora lien of $3,111,727, inclusive of claims from
listed change orders totaling $722,870.52. Third Declaration of Scott Baron (“Third Baron
Decl.”) Ex. H at 1, 4, ECF No. 33-1. Although it is not clear what was submitted to Mr.
Mohamedi, the Initial Decision Maker under the agreement, it is clear that before he decided the
disputes, Rinaldi demanded arbitration, filing such on August 2, 2019, with the American
Arbitration Association (“AAA”). Rinaldi named Bridgeton as respondent and described the
nature of the dispute as “Contract balance due. Improper termination.” Georgoulis Decl. Ex. 18,
ECF No. 8-18. Robert MacPherson duly was appointed Arbitrator and convened the

proceedings. Bridgeton answered on October 21, 2019, denying Rinaldi’s claim, asserting a

J
Case 1:20-cv-02052-AKH Document 34 Filed 10/08/20 Page 4 of 7

counterclaim, and not filing any jurisdictional objections. Declaration of Scott Baron, June 3,
2020 (“First Baron Decl.”) Ex. B, ECF No. 25-2.

Subsequently, Bridgeton sought an order from the Arbitrator to exclude that part
of Rinaldi’s claim relating to the change orders. Bridgeton argued that under Amendment 3, Mr.
Mohamed, not the Arbitrator, was empowered to resolve the change order disputes. Georgoulis
Decl. Ex. 20 at 3, ECF No. 8-20. Arbitrator MacPherson denied Bridgeton’s motion, Georgoulis
Decl. Ex. 19, ECF No. 8-19, and ruled that Mr. Mohamedt’s role was more as a facilitator of
change order negotiations, not as an issuer of final rulings binding on the parties. /d. at 1.
Arbitrator MacPherson held that only awards of the Arbitrator were binding and conclusive on
the parties, and that change order disputes were included in his ruling. Jd.

In April 2020, Bridgeton moved to disqualify Arbitrator MacPherson, asserting
that Arbiter MacPherson’s designation as the “single member of Dispute Resolution Board” in
another matter involving Rinaldi represented a conflict of interest which should have been

disclosed previously. Georgoulis Decl. Ex. 22, ECF No. 8-24. This caused Arbitrator

 

MacPherson to recuse himsel!. Second Georgoulis Declaration (“Second Georgoulis Decl.”) Ex.
23, ECF No. 28-8. Following the appointment of Thomas Rossi as the new arbitrator, Bridgeton
moved for reconsideration of Arbitrator MacPherson’s ruling on three separate occasions, but the
Director of ADR Services at the AAA, Mia Levi, denied each request. First Baron Decl. Ex. E,
ECF No. 21-5: Third Baron Decl. Ex. I-K, ECF No. 33-3-5.
Bridgeton filed its lawsuit in this court on March 6, 2020, and its, and Rinald1's
motions followed. The arbitration proceeding was stayed pending the outcome of this lawsutt.
DISCUSSION

I. The Question of Arbitrability of Change Orders was Given to the Arbitrator
Case 1:20-cv-02052-AKH Document 34 Filed 10/08/20 Page 5 of 7

“[A]| claim is properly dismissed for lack of subject matter jurisdiction under Rule
12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it. A
plaintiff asserting subject matter jurisdiction has the burden of proving by a preponderance of the
evidence that it exists.” Morrison y. Nat'l Australia Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008).
“To survive a motion to dismiss [for failure to state a claim], a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Igbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). “In deciding motions to stay or compel arbitration, courts apply a standard similar to
that applicable fora motion for summary Judgment,” “consider[ing] all relevant, admissible
evidence submitted by the parties and draw[ing] all reasonable inferences in favor of the non-
moving party. Boroditskiy v. European Specialties LLC, 314 F. Supp. 3d 487, 492 (S.D.N.Y.
2018) (internal quotation marks omitted).

“{L]n cases where a party disputes whether it is bound to an arbitration agreement,
the issue of arbitrability is for the Court in the first instance.” Jd. at 493 (internal quotation
marks omitted). Furthermore, “[ujnder the FAA, threshold questions of arbitrability
presumptively should be resolved by the court and not referred to the arbitrator.” Worthington v.
JetSmarter, Inc., No. 18 CIV. 12113 UK PF), 2019 WL 4933635, at *6 (S.D.N.Y. Oct. 7, 2019).
However, “[w]hen the parties’ contract delegates the arbitrability question to an arbitrator, a
court may not override the contract.” Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S.
Ct. 524, 529 (2019).

This case falls in the latter category. There is no dispute that Bridgeton was
bound by the Contract or that the Contract delegated to the Arbitrator the power to determine

whether a dispute is subject to arbitration. See Georgoulis Decl. Ex. 1, ECF No. 8-1, at 51-52

fi
Case 1:20-cv-02052-AKH Document 34 Filed 10/08/20 Page 6 of 7

(Arbitrator “shall be empowered to hear and decide all disputes subject to arbitration pursuant to
the terms hereof, and shall also be empowered to determine whether a dispute is so subject.”
(emphasis added)). In this situation, “a court possesses no power to decide the arbitrability issue.
That is true even if the court thinks that the argument that the arbitration agreement applies toa
particular dispute is wholly groundless.” Henry Schein, 139 S. Ct. at 529. This is the end of the
inquiry for this Court. See, c.g., Worthington v. JetSmarter, Inc., 2019 WL 4933635, at *6-7
(S.D.N.Y. Oct. 7. 2019). Indeed. the parties adopted the proposition that this arbitrator had the
power under this contract to decide arbitrability until Bridgeton suffered an adverse ruling. This
Court does not serve as an appellate court to review interim rulings of an arbitrator.
Il. Sanctions Will Not Be Imposed

Respondent also moves for sanctions in the form of attorneys’ fees and costs,
arguing the petition was frivolous in light of the Contract language and applicable law. When
submitting a pleading or motion, “an attorney... certifies that to the best of the [attorney]’s

knowledge, information, and belief, formed after an inquiry reasonable under the circumstances

 

... the claims, defenses, and other legal contentions are warranted by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law or for establishing
new law.” Fed. R. Civ. P. | {(b)(2). “[T]he court may impose an appropriate sanction on any
attorney, law firm, or party” that violates Rule I 1(b). Fed. R. Crv. P. 11(c)(1).

“A pleading. motion, or paper violates Rule 11 if it 1s frivolous, legally
unreasonable, or factually without foundation, even though not signed in subjective bad faith.”
Wechsler v. Hunt Health Sys., Ltd., 216 F. Supp. 2d 347, 356 (S.D.N.Y. 2002). [hold that

Petitioner’s filings in this case do not rise to a level that merits sanctions. Petitioner’s theories

were grounded in an incorrect understanding of the effect of Amendment 3 but nonetheless relied

()
Case 1:20-cv-02052-AKH Document 34 Filed 10/08/20 Page 7 of 7

on the facts of the parties’ contractual relationship. Petitioner also made arguments derived from
established case law. Though | ultimately rejected Petitioner’s arguments, sanctions are not
appropriate simply because a party is incorrect. “Merely incorrect legal statements are not
sanctionable under Rule 11(b)(2).” Storey v. Cello Holdings, L.L.C.,347 F.3d 370, 391 (2d Cir.
2003).
CONCLUSION

[Inconclusion, Petitioner’s motion to enjoin arbitration, ECF No. 7, is denied;
Respondent’s motion to dismiss, ECF No, 19, is granted; and Respondent’s motion for sanctions,
ECF No. 23, is denied. The Clerk ts directed to close the case.

SO ORDERED.

Dated: October id 2020

 

New York, New York

United States District Judge

—~.]

 
